 



Exhibit 10.08

(ORACLE HEADER) [f01888f0188801.gif]

     
Granted to:
  %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Employee ID:
  %%EMPLOYEE_IDENTIFIER%-%
Number of shares:
  %%TOTAL_SHARES_GRANTED%-%
Type of Stock Option:
  %%GRANT_TYPE%-%
Grant Number:
  %%GRANT_NUMBER%-%
Grant Date:
  %%GRANT_DATE%-%
Grant Expiration Date:
  %%EXPIRE_DATE_PERIOD1%-%
Exercise Price:
  %%OPTION_PRICE%-%
 
   
Vesting Schedule
   
Vesting Start Date:
  <VEST_BASE_DATE%-%

(PHOTO OF BUILDING) [f01888f0188800.gif]

                      First Date to Exercise     Number of Shares     Last Date
to Exercise    
%%VEST_TYPE_PERIOD1%-%
    %%SHARES_PERIOD1%-%     %%EXPIRE_DATE_PERIOD1%-%    
%%VEST_DATE_PERIOD2%-%
    %%SHARES_PERIOD2%-%     %%EXPIRE_DATE_PERIOD2%-%    

Authorized by:





--------------------------------------------------------------------------------



 



US Notice of Stock Option Grant

NOTICE OF STOCK OPTION GRANT
2000 LONG-TERM EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION



1.   Grant. Oracle Corporation (the “Company”) has granted to the optionee
(“Optionee”) named on the preceding Certificate of Stock Option Grant (the
“Certificate”) a non-qualified option (the “Option”) to purchase the total
number of shares of Common Stock set forth on such Certificate (the “Shares”) at
the exercise price per share set forth therein (the “Exercise Price”). This
Option is subject to the terms set forth below and in the Company’s 2000
Long-Term Equity Incentive Plan as amended to date (the “Plan”). In the event of
a conflict between the terms of the Plan and the terms of this Notice of Stock
Option Grant (the “Grant Notice”), the terms of the Plan shall govern. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.   2.   Restrictions on Exercise. Subject to the terms of the Plan and
this Grant Notice, the Option may be exercised in increments on or after each
vesting date specified on the Certificate, provided that in no event may the
Option be exercised after the last date to exercise specified on the Certificate
(the “Expiration Date”). In addition, this Option may not be exercised as to
fewer than 100 shares unless it is exercised as to all Shares as to which this
Option is then exercisable.   3.   Termination of Option.



  a)   This Option shall cease vesting upon termination of Optionee’s employment
relationship with Optionee’s employer. An Optionee’s employment relationship
shall be considered to have terminated, and the Optionee to have ceased to be
employed by the Company or its Parent, Subsidiary or Affiliate, on the earliest
of:



  (1)   the date on which the Company, or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, delivers to the Optionee notice in a form
prescribed by the Company that the Company, or such other entity, is thereby
terminating the employment relationship (regardless of whether the notice or
termination is lawful or unlawful or is in breach of any contract of
employment);     (2)   the date on which the Optionee delivers notice in a form
prescribed by the Company, to the Company, or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, that the Optionee is terminating the
employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment);     (3)   the
date on which the Optionee ceases to provide services to the Company, or any
Parent, Subsidiary or Affiliate of the Company, as appropriate, except where the
Optionee is on an authorized leave of absence; or     (4)   the date on which
the Optionee ceases to be considered an “employee” under applicable law.



      The committee of the Board of Directors of the Company administering the
Plan (the “Committee”) shall have discretion to determine whether Optionee has
ceased to be employed by the Company or any Parent, Subsidiary or Affiliate of
the Company and the effective date on which such employment terminated.

 



--------------------------------------------------------------------------------



 



US Notice of Stock Option Grant



  b)   If Optionee ceases to be employed by the Company or any Parent,
Subsidiary or Affiliate of the Company, as appropriate, for any reason except
death or disability, this Option may be exercised to the extent (and only to the
extent) that it would have been exercisable upon the date of termination of
Optionee’s employment, within three (3) months after the date of termination,
but in any event no later than the Expiration Date of the Option. If employment
ceases because of death or disability, this Option may be exercised to the
extent (and only to the extent) specified in the Plan.



4.   Manner of Exercise; Consideration. The Option may be exercised by delivery
to the Company of the stock option exercise agreements in the form then approved
by the Committee, stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements, as may
be required by the Company to comply with applicable laws, together with payment
in a form allowed under the Plan. The current forms of Stock Option Exercise
Form and Stock Option Exercise Notice and Agreement (the “Exercise Agreement”)
are available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/option.htm       The Committee may permit
the execution of “same day sale” transactions electronically.   5.   Compliance
with Laws and Regulations. The issuance and transfer of Shares shall be subject
to compliance by the Company and Optionee with all applicable requirements of
federal, state, local or foreign securities laws and with all applicable
requirements of any stock exchange or national market system on which the
Company’s common stock may be listed at the time of such issuance or transfer.  
6.   Transferability of Option. This Option may not be transferred in any manner
other than (i) by will, or (ii) by the laws of descent and distribution,
provided however, a U.S. Optionee may transfer a vested portion of the Option
for no consideration to or for the benefit of one or more members of the
Optionee’s Immediate Family (including, without limitation, to a trust for the
benefit of the Optionee’s Immediate Family)(a “Transferee”), subject to such
limits as the Committee may establish, and such Transferee shall remain subject
to all the terms and conditions applicable to the Option prior to such transfer.
The Optionee will continue to be treated as the holder of the Option for
purposes of the Company’s record keeping and for other purposes deemed
appropriate by the Company, including the right to consent to amendments to this
Grant Notice; notwithstanding that the economic benefits and dispositive control
has been transferred to the Transferee. Optionee agrees, on behalf of each
Transferee, to exercise the Option upon the direction and arrangement of payment
by such transferee and further agrees to forward all information provided by the
Company (including but not limited to those required under the U.S. securities
laws) with respect to the Option to the Transferee. In the discretion of the
Committee, the foregoing right to transfer shall apply to the right to transfer
ancillary rights associated with the Option. The term “Immediate Family” shall
mean the Optionee’s spouse, qualified same-sex domestic partner, parents,
children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren (and, for this purpose, shall also include the Optionee). Optionee
acknowledges that the Optionee will continue to be liable for any taxes incurred
in connection with the exercise of the Option.   7.   Tax Consequence. The U.S.
federal income tax consequences of receipt and exercise and transfer of the
Option, as well as upon disposition of the Shares following exercise, are set
forth in the Plan Prospectus made available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/00longtm.pdf

 



--------------------------------------------------------------------------------



 



US Notice of Stock Option Grant



    The tax treatment in the Optionee’s country of residence may differ from
that reflected in the Plan Prospectus.   8.   Tax Withholding. Prior to the
exercise of the Option, Optionee must pay or make adequate provision for any
federal, state, local or foreign taxes and any social insurance or payment on
account obligations (“Tax-Related Items”) of the Company and/or Optionee’s
employer. Optionee agrees that, if necessary to cover any Tax-Related Items, the
Company or Optionee’s employer may withhold and/or report the appropriate amount
of Tax-Related Items from the Optionee’s salary or from proceeds from the sale
of Shares acquired at exercise. Alternatively, or in addition, if permissible
under local law, the Company may (1) sell or arrange for the sale of Shares that
Optionee acquires to meet the withholding obligation for Tax-Related Items,
and/or (2) withhold in Shares, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum withholding amount. Finally,
Optionee shall pay to the Company or Optionee’s employer any amount of
Tax-Related Items that the Company or Optionee’s employer may be required to
withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.       The Optionee hereby
acknowledges and agrees that the ultimate liability for any and all Tax-Related
Items legally due by Optionee is and remains his or her responsibility and that
the Company and/or Optionee’s employer (a) make no representations nor
undertakings regarding treatment of any Tax-Related Items in connection with any
aspect of the Option grant, including the grant, vesting or exercise of the
Option and the subsequent sale of Shares acquired pursuant to such exercise; and
(b) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Optionee’s liability regarding Tax-Related Items.
  9.   Standard Acknowledgement & Waiver. By entering into this agreement and
accepting the grant of an Option evidenced hereby, Optionee acknowledges that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time unless otherwise provided in the Plan and this Grant Notice;
(ii) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
(iii) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Optionee’s participation in the Plan shall
not create a right to further employment with the Optionee’s employer and shall
not interfere with the ability of the Optionee’s employer to terminate the
Optionee’s employment relationship at any time with or without cause; (v) the
Optionee’s participation in the Plan is voluntary; (vi) the Option is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or Optionee’s employer, and which
is outside the scope of the Optionee’s employment contract, if any; (vii) the
Option is not part of normal or expected compensation or salary for any purpose
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits (including the 401(k) Savings and Investment Plan
and the Deferred Compensation Plan) or similar payments; (viii) the vesting of
any Option ceases upon termination of the employment relationship as described
in Section 6(j)(iv) of the Plan except as may otherwise be explicitly provided
in the Plan document; (ix) the future value of the underlying Shares is unknown
and cannot be predicted with certainty, and the value of the Shares Optionee
acquires under the Plan may increase or decrease in value, even below the
Purchase Price; (x) if the underlying Shares do not increase in value, the
Option will have no value; (xi) in the event that Optionee’s employer is not
Company, the grant of an Option will not be interpreted to form an employment
contract or relationship with the Company; and furthermore, the grant of an
Option will

 



--------------------------------------------------------------------------------



 



US Notice of Stock Option Grant



    not be interpreted to form an employment contract with Optionee’s employer
or any subsidiary or affiliate of the Company; (xii) in consideration of the
Option grant, no claim or entitlement to compensation or damages shall arise
from termination of the Option or diminution in value of the Option or Shares
purchased through exercise of the Option resulting from termination of
Optionee’s employment by the Company or Optionee’s employer (for any reason
whatsoever and whether or not in breach of local labor laws) and Optionee
irrevocably releases the Company and his or her employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting this Grant
Notice, Optionee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; (xiii) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary termination of
Optionee’s employment (whether or not in breach of local labor laws), Optionee’s
right to receive options and vest in options under the Plan, if any, will
terminate effective as of the date that he or she is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), Optionee’s right to
exercise the Option after termination of employment, if any, will be measured by
the date of termination of his or her active employment and will not be extended
by any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when Optionee is no longer actively employed
for purposes of this Option grant; (xiv) Optionee is responsible for the payment
of all taxes and social contributions which may be imposed on the Optionee as a
result of accepting and/or exercising Option; and (xv) the Company has advised
me to consult my attorney or accountant with respect to tax consequences for me
upon disposition of Shares acquired under the Plan.   10.   Data Privacy
Consent. As a condition of the grant of the Option, the Optionee hereby
explicitly and unambiguously consents to the collection, use, processing and
transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, Optionee’s employer and the Company and
any of its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.
The Optionee understands that the Company and any Parent, Subsidiary or
Affiliate hold certain personal information about the Optionee, including the
Optionee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Optionee acknowledges that Data may be
transferred to E-Trade, Inc. (“E-Trade”) or such other broker as designated by
the Company and to any third parties assisting in the implementation,
administration and management of the Plan, provided that the Company ensures
that the recipient maintains a level of privacy broadly equivalent to the
standard set down in the Company’s Internal Privacy Policy. The Optionee accepts
that these recipients may be located in the United States or the European
Economic Area and that the recipient’s country may have different data privacy
laws and protections than Optionee’s country. Optionee understands that Optionee
may request a list with the names and address of any potential recipients of the
Data by contacting his or her local human resources representative. The Optionee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data to a designated broker or other third party
with whom the Optionee may elect to deposit any Shares acquired upon exercise of
the Option such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on Optionee’s behalf. The Optionee
understands Data will be held only as long as necessary to implement, administer
and manage Optionee’s participation in the Plan. The Optionee understands that
the Optionee may, at any time, view Data, request additional information about
the storage and

 



--------------------------------------------------------------------------------



 



US Notice of Stock Option Grant



    processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, without cost to Optionee, by contacting in writing
Optionee’s local human resources representative. Optionee understands that
withdrawal of consent may, however, affect Optionee’s ability to exercise or
realize benefits from the Option. For more information on the consequences of
refusal to consent or withdrawal of consent, Optionee understands that Optionee
may contact Optionee’s local human resources representative.       As a
condition of the grant of the Option, the Optionee unambiguously gives his or
her consent to the transfer of Data, as described in the Grant Notice, and
although countries outside of the European Union may lack legal provisions that
offer an adequate level of protection, similar to the European Directive
95/46/EC, Optionee agrees that his or her personal data may be transferred to
such countries.   11.   Entire Agreement; Interpretation. The Plan made
available at the Company’s web site at
http://hrweb.us.oracle.com/benefits/00longtm.pdf is incorporated herein by
reference This Grant Notice and the Plan constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. The Committee may amend this Grant Notice and the Plan
from time to time. Optionee understands and agrees that the terms of the Option
can only be amended in writing. Optionee agrees that the terms of the Plan
govern the Option and that all interpretations and determinations made by the
Company (or its Board of Directors and any committee of the Board administering
the Plan) with respect to the Plan and this Grant Notice shall be final and
binding on all persons. This Grant Notice is governed by California law except
for that body of law pertaining to conflict of laws. Unless Optionee is subject
to a Mutual Agreement to Arbitrate with the Company, Optionee agrees to
institute any legal action or legal proceeding relating to the Grant Notice or
the Plan in state court in San Mateo County, California or in federal court in
San Francisco, California. Optionee agrees to submit to the jurisdiction of and
agrees that venue is proper in the aforesaid courts in any such action or
proceeding.   12.   Language. If Optionee received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.   13.   Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to the Option granted
hereunder, participation in the Plan or future options that may be granted under
the Plan by electronic means or to request Optionee’s consent to participate in
the Plan by electronic means. Optionee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.   14.   Severability.
The provisions of this Grant Notice are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
  15.   By clicking “I have Read and Agree” on the button below, Optionee
accepts the Option and agrees to be bound by its terms.

These terms apply to grants made on or after July 10, 2003.

 



--------------------------------------------------------------------------------



 



Singapore Notice of Option Grant

NOTICE OF STOCK OPTION GRANT
2000 LONG-TERM EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
SINGAPORE



1.   Grant. Oracle Corporation (the “Company”) has granted to the optionee
(“Optionee”) named on the preceding Certificate of Stock Option Grant (the
“Certificate”) a non-qualified option (the “Option”) to purchase the total
number of shares of Common Stock set forth on such Certificate (the “Shares”) at
the exercise price per share set forth therein (the “Exercise Price”). This
Option is subject to the terms set forth below and in the Company’s 2000
Long-Term Equity Incentive Plan as amended to date (the “Plan”). In the event of
a conflict between the terms of the Plan and the terms of this Notice of Stock
Option Grant (the “Grant Notice”), the terms of the Plan shall govern. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.   2.   Restrictions on Exercise. Subject to the terms of the Plan and
this Grant Notice, the Option may be exercised in increments on or after each
vesting date specified on the Certificate, provided that in no event may the
Option be exercised after the last date to exercise specified on the Certificate
(the “Expiration Date”). In addition, this Option may not be exercised as to
fewer than 100 shares unless it is exercised as to all Shares as to which this
Option is then exercisable.   3.   Termination of Option.



  a)   This Option shall cease vesting upon termination of Optionee’s employment
relationship with Optionee’s employer. An Optionee’s employment relationship
shall be considered to have terminated, and the Optionee to have ceased to be
employed by the Company or its Parent, Subsidiary or Affiliate, on the earliest
of:



  (1)   the date on which the Company, or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, delivers to the Optionee notice in a form
prescribed by the Company that the Company, or such other entity, is thereby
terminating the employment relationship (regardless of whether the notice or
termination is lawful or unlawful or is in breach of any contract of
employment);     (2)   the date on which the Optionee delivers notice in a form
prescribed by the Company, to the Company, or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, that the Optionee is terminating the
employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment);     (3)   the
date on which the Optionee ceases to provide services to the Company, or any
Parent, Subsidiary or Affiliate of the Company, as appropriate, except where the
Optionee is on an authorized leave of absence; or     (4)   the date on which
the Optionee ceases to be considered an “employee” under applicable law.



      The committee of the Board of Directors of the Company administering the
Plan (the “Committee”) shall have discretion to determine whether Optionee has
ceased to be

 



--------------------------------------------------------------------------------



 



Singapore Notice of Option Grant



      employed by the Company or any Parent, Subsidiary or Affiliate of the
Company and the effective date on which such employment terminated.     b)   If
Optionee ceases to be employed by the Company or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, for any reason except death or
disability, this Option may be exercised to the extent (and only to the extent)
that it would have been exercisable upon the date of termination of Optionee’s
employment, within three (3) months after the date of termination, but in any
event no later than the Expiration Date of the Option. If employment ceases
because of death or disability, this Option may be exercised to the extent (and
only to the extent) specified in the Plan.



4.   Manner of Exercise; Consideration. The Option may be exercised by delivery
to the Company of the stock option exercise agreements in the form then approved
by the Committee, stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements, as may
be required by the Company to comply with applicable laws, together with payment
in a form allowed under the Plan. The current forms of Stock Option Exercise
Form and Stock Option Exercise Notice and Agreement (the “Exercise Agreement”)
are available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/option.htm       The Committee may permit
the execution of “same day sale” transactions electronically.       Due to
administrative restrictions, paying the Exercise Price by means of the surrender
of Shares having a Fair Market Value equal to the applicable Exercise Price of
the Options is not an available method of exercise in Singapore.   5.  
Compliance with Laws and Regulations. The issuance and transfer of Shares shall
be subject to compliance by the Company and Optionee with all applicable
requirements of federal, state, local or foreign securities laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s common stock may be listed at the time of such issuance or
transfer.   6.   Transferability of Option. This Option may not be transferred
in any manner other than (i) by will, or (ii) by the laws of descent and
distribution.   7.   Tax Consequence. The U.S. federal income tax consequences
of receipt and exercise and transfer of the Option, as well as upon disposition
of the Shares following exercise, are set forth in the Plan Prospectus made
available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/00longtm.pdf       The tax treatment in the
Optionee’s country of residence may differ from that reflected in the Plan
Prospectus.   8.   Tax Withholding. Prior to the exercise of the Option,
Optionee must pay or make adequate provision for any federal, state, local or
foreign taxes and any social insurance or payment on account obligations
(“Tax-Related Items”) of the Company and/or Optionee’s employer. Optionee agrees
that, if necessary to cover any Tax-Related Items, the Company or Optionee’s
employer may withhold and/or report the appropriate amount of Tax-Related

 



--------------------------------------------------------------------------------



 



Singapore Notice of Option Grant



    Items from the Optionee’s salary or from proceeds from the sale of Shares
acquired at exercise. Alternatively, or in addition, if permissible under local
law, the Company may (1) sell or arrange for the sale of Shares that Optionee
acquires to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount. Finally, Optionee
shall pay to the Company or Optionee’s employer any amount of Tax-Related Items
that the Company or Optionee’s employer may be required to withhold as a result
of Optionee’s participation in the Plan or Optionee’s purchase of Shares that
cannot be satisfied by the means previously described. The Company may refuse to
honor the exercise and refuse to deliver the Shares if Optionee fails to comply
with his or her obligations in connection with the Tax-Related Items as
described in this section.       The Optionee hereby acknowledges and agrees
that the ultimate liability for any and all Tax-Related Items legally due by
Optionee is and remains his or her responsibility and that the Company and/or
Optionee’s employer (a) make no representations nor undertakings regarding
treatment of any Tax-Related Items in connection with any aspect of the Option
grant, including the grant, vesting or exercise of the Option and the subsequent
sale of Shares acquired pursuant to such exercise; and (b) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate Optionee’s liability regarding Tax-Related Items.   9.   Standard
Acknowledgement & Waiver. By entering into this agreement and accepting the
grant of an Option evidenced hereby, Optionee acknowledges that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan and this Grant Notice; (ii) the grant of the
Option is voluntary and occasional and does not create any contractual or other
right to receive future grants of options, or benefits in lieu of options, even
if options have been granted repeatedly in the past; (iii) all decisions with
respect to future grants, if any, will be at the sole discretion of the Company;
(iv) the Optionee’s participation in the Plan shall not create a right to
further employment with the Optionee’s employer and shall not interfere with the
ability of the Optionee’s employer to terminate the Optionee’s employment
relationship at any time with or without cause; (v) the Optionee’s participation
in the Plan is voluntary; (vi) the Option is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or Optionee’s employer, and which is outside the scope of the Optionee’s
employment contract, if any; (vii) the Option is not part of normal or expected
compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits
(including the 401(k) Savings and Investment Plan and the Deferred Compensation
Plan) or similar payments; (viii) the vesting of any Option ceases upon
termination of the employment relationship as described in Section 6(j)(iv) of
the Plan except as may otherwise be explicitly provided in the Plan document;
(ix) the future value of the underlying Shares is unknown and cannot be
predicted with certainty, and the value of the Shares Optionee acquires under
the Plan may increase or decrease in value, even below the Purchase Price;
(x) if the underlying Shares do not increase in value, the Option will have no
value; (xi) in the event that Optionee’s employer is not Company, the grant of
an Option will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant of an Option will not be
interpreted to form an employment contract with Optionee’s employer or any
subsidiary or affiliate of the Company; (xii) in consideration of the Option
grant, no claim or entitlement to compensation or damages shall arise from
termination of the Option or diminution in value of the Option or Shares
purchased

 



--------------------------------------------------------------------------------



 



Singapore Notice of Option Grant



    through exercise of the Option resulting from termination of Optionee’s
employment by the Company or Optionee’s employer (for any reason whatsoever and
whether or not in breach of local labor laws) and Optionee irrevocably releases
the Company and his or her employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Grant Notice, Optionee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim; (xiii) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of Optionee’s employment
(whether or not in breach of local labor laws), Optionee’s right to receive
options and vest in options under the Plan, if any, will terminate effective as
of the date that he or she is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Optionee’s right to exercise the
Option after termination of employment, if any, will be measured by the date of
termination of his or her active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when Optionee is no longer actively employed for
purposes of this Option grant; (xiv) Optionee is responsible for the payment of
all taxes and social contributions which may be imposed on the Optionee as a
result of accepting and/or exercising Option; and (xv) the Company has advised
Optionee to consult his or her attorney or accountant with respect to the tax
consequences upon exercise of the Option and/or disposition of Shares acquired
under the Plan.   10.   Data Privacy Consent. As a condition of the grant of the
Option, the Optionee hereby explicitly and unambiguously consents to the
collection, use, processing and transfer, in electronic or other form, of
personal data as described in this paragraph by and among, as applicable,
Optionee’s employer and the Company and any of its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan. The Optionee understands that the Company and any
Parent, Subsidiary or Affiliate hold certain personal information about the
Optionee, including the Optionee’s name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
managing and administering the Plan (“Data”). The Optionee acknowledges that
Data may be transferred to E-Trade, Inc. (“E-Trade”) or such other broker as
designated by the Company and to any third parties assisting in the
implementation, administration and management of the Plan, provided that the
Company ensures that the recipient maintains a level of privacy broadly
equivalent to the standard set down in the Company’s Internal Privacy Policy.
The Optionee accepts that these recipients may be located in the United States
or the European Economic Area and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country. Optionee
understands that Optionee may request a list with the names and address of any
potential recipients of the Data by contacting my local human resources
representative. The Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data to a designated broker or
other third party with whom the Optionee may elect to deposit any Shares
acquired upon exercise of the Option such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on Optionee’s
behalf. The Optionee understands Data will be held only as long as necessary to
implement, administer and manage Optionee’s participation in the Plan.

 



--------------------------------------------------------------------------------



 



Singapore Notice of Option Grant



    The Optionee understands that the Optionee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein,
without cost to Optionee, by contacting in writing Optionee’s local human
resources representative. Optionee understands that withdrawal of consent may,
however, affect Optionee’s ability to exercise or realize benefits from the
Option. For more information on the consequences of refusal to consent or
withdrawal of consent, Optionee understands that Optionee may contact Optionee’s
local human resources representative.       As a condition of the grant of the
Option, the Optionee unambiguously gives his or her consent to the transfer of
Data, as described in the Grant Notice, and although countries outside of the
European Union may lack legal provisions that offer an adequate level of
protection, similar to the European Directive 95/46/EC, Optionee agrees that his
or her personal data may be transferred to such countries.   11.   Entire
Agreement; Interpretation. The Plan made available at the Company’s web site at
http://hrweb.us.oracle.com/benefits/00longtm.pdf is incorporated herein by
reference. This Grant Notice and the Plan constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. The Committee may amend this Grant Notice and the Plan
from time to time. Optionee understands and agrees that the terms of the Option
can only be amended in writing. Optionee agrees that the terms of the Plan
govern the Option and that all interpretations and determinations made by the
Company (or its Board of Directors and any committee of the Board administering
the Plan) with respect to the Plan and this Grant Notice shall be final and
binding on all persons. This Grant Notice is governed by California law except
for that body of law pertaining to conflict of laws. Unless Optionee is subject
to a Mutual Agreement to Arbitrate with the Company, Optionee agrees to
institute any legal action or legal proceeding relating to the Grant Notice or
the Plan in state court in San Mateo County, California or in federal court in
San Francisco, California. Optionee agrees to submit to the jurisdiction of and
agrees that venue is proper in the aforesaid courts in any such action or
proceeding.   12.   Language. If Optionee received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.   13.   Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to the Option granted
hereunder, participation in the Plan or future options that may be granted under
the Plan by electronic means or to request Optionee’s consent to participate in
the Plan by electronic means. Optionee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.   14.   Severability.
The provisions of this Grant Notice are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
  15.   By clicking on the “Accept” button, Optionee accepts the Option and
agrees to be bound by its terms.

These terms apply to grants made on or after August 13, 2004.

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant

NOTICE OF STOCK OPTION GRANT
2000 LONG-TERM EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION
SWITZERLAND



1.   Grant. Oracle Corporation (the “Company”) has granted to the optionee
(“Optionee”) named on the preceding Certificate of Stock Option Grant (the
“Certificate”) a non-qualified option (the “Option”) to purchase the total
number of shares of Common Stock set forth on such Certificate (the “Shares”) at
the exercise price per share set forth therein (the “Exercise Price”). This
Option is subject to the terms set forth below and in the Company’s 2000
Long-Term Equity Incentive Plan as amended to date (the “Plan”). In the event of
a conflict between the terms of the Plan and the terms of this Notice of Stock
Option Grant (the “Grant Notice”), the terms of the Plan shall govern. All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Plan.   2.   Restrictions on Exercise. Subject to the terms of the Plan and
this Grant Notice, the Option may be exercised in increments on or after each
vesting date specified on the Certificate, provided that in no event may the
Option be exercised after the last date to exercise specified on the Certificate
(the “Expiration Date”). In addition, this Option may not be exercised as to
fewer than 100 shares unless it is exercised as to all Shares as to which this
Option is then exercisable.   3.   Termination of Option.



  a)   This Option shall cease vesting upon termination of Optionee’s employment
relationship with Optionee’s employer. An Optionee’s employment relationship
shall be considered to have terminated, and the Optionee to have ceased to be
employed by the Company or its Parent, Subsidiary or Affiliate, on the earliest
of:



  (1)   the date on which the Company, or any Parent, Subsidiary or Affiliate of
the Company, as appropriate, delivers to the Optionee notice in a form
prescribed by the Company that the Company, or such other entity, is thereby
terminating the employment relationship (regardless of whether the notice or
termination is lawful or unlawful or is in breach of any contract of
employment);     (2)   the date on which the Optionee delivers notice in a form
prescribed by the Company, to the Company, or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, that the Optionee is terminating the
employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment);     (3)   the
date on which the Optionee ceases to provide services to the Company, or any
Parent, Subsidiary or Affiliate of the Company, as appropriate, except where the
Optionee is on an authorized leave of absence; or     (4)   the date on which
the Optionee ceases to be considered an “employee” under applicable law.



      The committee of the Board of Directors of the Company administering the
Plan (the “Committee”) shall have discretion to determine whether Optionee has
ceased to be employed by the Company or any Parent, Subsidiary or Affiliate of
the Company and the effective date on which such employment terminated.     b)  
If Optionee ceases to be employed by the Company or any Parent, Subsidiary or
Affiliate of the Company, as appropriate, for any reason except death or
disability,

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant



      this Option may be exercised to the extent (and only to the extent) that
it would have been exercisable upon the date of termination of Optionee’s
employment, within three (3) months after the date of termination, but in any
event no later than the Expiration Date of the Option. If employment ceases
because of death or disability, this Option may be exercised to the extent (and
only to the extent) specified in the Plan.



4.   Manner of Exercise; Consideration. The Option may be exercised by delivery
to the Company of the stock option exercise agreements in the form then approved
by the Committee, stating the number of Shares being purchased, the restrictions
imposed on the Shares, if any, and such representations and agreements, as may
be required by the Company to comply with applicable laws, together with payment
in a form allowed under the Plan. The current forms of Stock Option Exercise
Form and Stock Option Exercise Notice and Agreement (the “Exercise Agreement”)
are available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/option.htm       The Committee may permit
the execution of “same day sale” transactions electronically.       Due to
administrative restrictions, paying the Exercise Price by means of the surrender
of Shares having a Fair Market Value equal to the applicable Exercise Price of
the Option is not an available method of exercise in Switzerland.       Due to
exchange control regulations restricting the remittance of cash for the purchase
of foreign securities or the holding of such securities, or securities law
restrictions restricting the offering of Foreign securities or the holding of
such securities, optionees in Switzerland will be limited to the “full cashless”
method of exercise only. The “full cashless” exercise method uses a broker who,
upon exercise, will simultaneously sell all of the Shares that the optionee was
entitled to upon exercise, use the proceeds to pay the Exercise Price (plus any
applicable fees or taxes) and remit the balance to the Optionee in cash.      
Depending on the development of local laws, the Company reserves the right to
provide Optionee with additional methods of exercising the Option prior to the
vesting date.   5.   Compliance with Laws and Regulations. The issuance and
transfer of Shares shall be subject to compliance by the Company and Optionee
with all applicable requirements of federal, state, local or foreign securities
laws and with all applicable requirements of any stock exchange or national
market system on which the Company’s common stock may be listed at the time of
such issuance or transfer.   6.   Transferability of Option. This Option may not
be transferred in any manner other than (i) by will, or (ii) by the laws of
descent and distribution.   7.   Tax Consequence. The U.S. federal income tax
consequences of receipt and exercise and transfer of the Option, as well as upon
disposition of the Shares following exercise, are set forth in the Plan
Prospectus made available at the Company’s web site at:      
http://hrweb.us.oracle.com/benefits/00longtm.pdf       The tax treatment in the
Optionee’s country of residence may differ from that reflected in the Plan
Prospectus.

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant



8.   Tax Withholding. Prior to the exercise of the Option, Optionee must pay or
make adequate provision for any federal, state, local or foreign taxes and any
social insurance or payment on account obligations (“Tax-Related Items”) of the
Company and/or Optionee’s employer. Optionee agrees that, if necessary to cover
any Tax-Related Items, the Company or Optionee’s employer may withhold and/or
report the appropriate amount of Tax-Related Items from the Optionee’s salary or
from proceeds from the sale of Shares acquired at exercise. Alternatively, or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of Shares that Optionee acquires to meet the withholding obligation
for Tax-Related Items, and/or (2) withhold in Shares, provided that the Company
only withholds the amount of Shares necessary to satisfy the minimum withholding
amount. Finally, Optionee shall pay to the Company or Optionee’s employer any
amount of Tax-Related Items that the Company or Optionee’s employer may be
required to withhold as a result of Optionee’s participation in the Plan or
Optionee’s purchase of Shares that cannot be satisfied by the means previously
described. The Company may refuse to honor the exercise and refuse to deliver
the Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section.       The Optionee
hereby acknowledges and agrees that the ultimate liability for any and all
Tax-Related Items legally due by Optionee is and remains his or her
responsibility and that the Company and/or Optionee’s employer (a) make no
representations nor undertakings regarding treatment of any Tax-Related Items in
connection with any aspect of the Option grant, including the grant, vesting or
exercise of the Option and the subsequent sale of Shares acquired pursuant to
such exercise; and (b) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability regarding
Tax-Related Items.   9.   Standard Acknowledgement & Waiver. By entering into
this agreement and accepting the grant of an Option evidenced hereby, Optionee
acknowledges that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time unless otherwise provided in the Plan and this Grant
Notice; (ii) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past; (iii) all decisions with respect to future grants, if any, will be at the
sole discretion of the Company; (iv) the Optionee’s participation in the Plan
shall not create a right to further employment with the Optionee’s employer and
shall not interfere with the ability of the Optionee’s employer to terminate the
Optionee’s employment relationship at any time with or without cause; (v) the
Optionee’s participation in the Plan is voluntary; (vi) the Option is an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or Optionee’s employer, and which
is outside the scope of the Optionee’s employment contract, if any; (vii) the
Option is not part of normal or expected compensation or salary for any purpose
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits (including the 401(k) Savings and Investment Plan
and the Deferred Compensation Plan) or similar payments; (viii) the vesting of
any Option ceases upon termination of the employment relationship as described
in Section 6(j)(iv) of the Plan except as may otherwise be explicitly provided
in the Plan document; (ix) the future value of the underlying Shares is unknown
and cannot be predicted with certainty, and the value of the Shares Optionee
acquires under the Plan may increase or decrease in value, even below the
Purchase Price; (x) if the underlying Shares do not increase in value, the
Option will have no

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant



    value; (xi) in the event that Optionee’s employer is not Company, the grant
of an Option will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of an Option will not
be interpreted to form an employment contract with Optionee’s employer or any
subsidiary or affiliate of the Company; (xii) in consideration of the Option
grant, no claim or entitlement to compensation or damages shall arise from
termination of the Option or diminution in value of the Option or Shares
purchased through exercise of the Option resulting from termination of
Optionee’s employment by the Company or Optionee’s employer (for any reason
whatsoever and whether or not in breach of local labor laws) and Optionee
irrevocably releases the Company and his or her employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by accepting this Grant
Notice, Optionee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; (xiii) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary termination of
Optionee’s employment (whether or not in breach of local labor laws), Optionee’s
right to receive options and vest in options under the Plan, if any, will
terminate effective as of the date that he or she is no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment (whether or not in breach of local labor laws), Optionee’s right to
exercise the Option after termination of employment, if any, will be measured by
the date of termination of his or her active employment and will not be extended
by any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when Optionee is no longer actively employed
for purposes of this Option grant; (xiv) Optionee is responsible for the payment
of all taxes and social contributions which may be imposed on the Optionee as a
result of accepting and/or exercising Option; and (xv) the Company has advised
Optionee to consult his or her attorney or accountant with respect to the tax
consequences upon exercise of the Option and/or disposition of Shares acquired
under the Plan.   10.   Data Privacy Consent. As a condition of the grant of the
Option, the Optionee hereby explicitly and unambiguously consents to the
collection, use, processing and transfer, in electronic or other form, of
personal data as described in this paragraph by and among, as applicable,
Optionee’s employer and the Company and any of its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan. The Optionee understands that the Company and any
Parent, Subsidiary or Affiliate hold certain personal information about the
Optionee, including the Optionee’s name, home address and telephone number, date
of birth, social security number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all options or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
managing and administering the Plan (“Data”). The Optionee acknowledges that
Data may be transferred to E-Trade, Inc. (“E-Trade”) or such other broker as
designated by the Company and to any third parties assisting in the
implementation, administration and management of the Plan, provided that the
Company ensures that the recipient maintains a level of privacy broadly
equivalent to the standard set down in the Company’s Internal Privacy Policy.
The Optionee accepts that these recipients may be located in the United States
or the European Economic Area and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country. Optionee
understands that Optionee may request a list with the names and address of any
potential recipients of the Data by contacting my local human resources
representative. The Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant



    the purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data to a
designated broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the Option such Data as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on Optionee’s behalf. The Optionee understands Data will be held only as
long as necessary to implement, administer and manage Optionee’s participation
in the Plan. The Optionee understands that the Optionee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, without cost to Optionee, by contacting in writing Optionee’s local
human resources representative. Optionee understands that withdrawal of consent
may, however, affect Optionee’s ability to exercise or realize benefits from the
Option. For more information on the consequences of refusal to consent or
withdrawal of consent, Optionee understands that Optionee may contact Optionee’s
local human resources representative.       As a condition of the grant of the
Option, the Optionee unambiguously gives his or her consent to the transfer of
Data, as described in the Grant Notice, and although countries outside of the
European Union may lack legal provisions that offer an adequate level of
protection, similar to the European Directive 95/46/EC, Optionee agrees that his
or her personal data may be transferred to such countries.   11.   Entire
Agreement; Interpretation. The Plan made available at the Company’s web site at
http://hrweb.us.oracle.com/benefits/00longtm.pdf is incorporated herein by
reference. This Grant Notice and the Plan constitute the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. The Committee may amend this Grant Notice and the Plan
from time to time. Optionee understands and agrees that the terms of the Option
can only be amended in writing. Optionee agrees that the terms of the Plan
govern the Option and that all interpretations and determinations made by the
Company (or its Board of Directors and any committee of the Board administering
the Plan) with respect to the Plan and this Grant Notice shall be final and
binding on all persons. This Grant Notice is governed by California law except
for that body of law pertaining to conflict of laws. Unless Optionee is subject
to a Mutual Agreement to Arbitrate with the Company, Optionee agrees to
institute any legal action or legal proceeding relating to the Grant Notice or
the Plan in state court in San Mateo County, California or in federal court in
San Francisco, California. Optionee agrees to submit to the jurisdiction of and
agrees that venue is proper in the aforesaid courts in any such action or
proceeding.   12.   Language. If Optionee received this or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.   13.   Electronic Delivery. The Company may, in its sole
discretion, decide to deliver any documents related to the Option granted
hereunder, participation in the Plan or future options that may be granted under
the Plan by electronic means or to request Optionee’s consent to participate in
the Plan by electronic means. Optionee hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 



--------------------------------------------------------------------------------



 



Switzerland Notice of Option Grant



14.   Severability. The provisions of this Grant Notice are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.   15.   By clicking on the “Accept” button, Optionee accepts the
Option and agrees to be bound by its terms.

These terms apply to grants made on or after August 13, 2004.

 